229 F.2d 435
Alexander J. MATTURRIv.UNITED STATES CIVIL SERVICE COMMISSION, Appellant.
No. 11722.
United States Court of Appeals Third Circuit.
Argued January 12, 1956.
Decided January 19, 1956.

Marcus A. Rowden, Washington, D. C. (Warren E. Burger, Asst. Atty. Gen., Raymond Del Tufo, U. S. Atty., Newark, N. J., Samuel D. Slade, Atty., Dept. of Justice, Washington, D. C., on the brief), for appellant.
Robert Scherling, Newark, N. J., for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The only substantial question in this case is whether the term "principal employment" as used in section 12(a) of the Hatch Act, 5 U.S.C.A. § 118k(a), relates to public employment alone or refers to private employment as well so that both types of employment must be considered in determining which is principal. The district court took the latter view, concluding that the petitioner's private law practice was his principal employment, and ruled that he was not subject to the act because of his membership in the Newark Housing Authority. The reasons for the district court's action are fully stated in the opinion filed by Judge Smith, 130 F. Supp. 15. We find ourselves in complete accord with the views therein stated and need add nothing thereto.


2
The judgment of the district court will be affirmed.